Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0642. PAUL WINGFIELD v. THE STATE.

      Paul Wingfield was convicted of rape and other offenses, and we affirmed his
convictions on direct appeal. Wingfield v. State, 229 Ga. App. 75 (493 SE2d 235)
(1997). Wingfield later filed a pro se motion for leave to file an out-of-time appeal.
The trial court denied the motion, and Wingfield filed this direct appeal. We,
however, lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (citation omitted). Because Wingfield already has had a direct appeal, he is
not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of- time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.